ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 April 2021 has been entered.

Response to Amendments / Arguments
	As indicated in the interview summary filed 06 May 2021, Applicant’s amendments to the claims filed 08 April 2021 overcome the previous prior art rejections over Buse. The Office acknowledges that Buse does not disclose the combination of limitations that includes: 
“one or more first irregular regions including first recessed portions with a same shape and first projecting portions with a same shape, the first recessed portions and the first projecting portions being alternately arranged one by one; 
a second irregular region located between portions of the one or more first irregular regions and including a second recessed portion with a shape different from that of the first recessed portions and a second projecting portion with a shape different from the first projecting portions; and 
a third irregular region including at least one of a third recessed portion with a shape different from that of the first recessed portions and the second recessed portion and a third projecting portion with a shape different from the first projecting portions and the second projecting portion; the first projecting portions and the second projection portion include pairs of side surfaces that are provided on opposing ends of the first projecting portions and the second projection portion in the circumferential direction;
	ones of pairs of side surfaces of the first projecting portions and the second projection portion which correspond to front sides of the first projecting portions and the second projection portion in a rotation direction of the impeller are inclined with respect to the circumferential direction;
other ones of the pairs of side surfaces of the first projecting portions and the second projection 
widths in the circumferential direction of each of the first projecting portions and the second projection portion at end portions outwardly away from the base portion are narrower than widths in the circumferential direction of each of the first projecting portions and the second projection portion adjacent to the base portion”.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erik Preston (Reg. No. 64,733) on 03 June 2021.

The application has been amended as follows: 
In the claims:
In claim 1, lines 3-4, “or substantially perpendicular” has been deleted.
In claim 1, lines 8-9, “in which irregularities are repeated in the circumferential direction; and the irregular portion” has been changed to --that--.
In claim 1, line 13, --end-- has been added before “portions”.
In claim 1, line 21, “second projection portion” has been changed to --second projecting portion--.
In claim 1, lines 22-23, “second projection portion” has been changed to --second projecting portion--.
In claim 1, lines 24-25, “second projection portion” has been changed to --second projecting portion--.
In claim 1, line 26, “second projection portion” has been changed to --second projecting portion--.
In claim 1, lines 28-29, “second projection portion” has been changed to --second projecting 
In claim 1, line 30, “second projection portion” has been changed to --second projecting portion--.
In claim 1, third line from bottom, “second projection portion” has been changed to --second projecting portion--.
In claim 1, last line, “second projection portion” has been changed to --second projecting portion--.
In claim 6, line 2, “ones” has been changed to --portions--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations in claim 1 that includes:
 “one or more first irregular regions including first recessed portions with a same shape and first projecting portions with a same shape, the first recessed portions and the first projecting portions being alternately arranged one by one; 
a second irregular region located between portions of the one or more first irregular regions and including a second recessed portion with a shape different from that of the first recessed portions and a second projecting portion with a shape different from the first projecting portions; and 
a third irregular region including at least one of a third recessed portion with a shape different from that of the first recessed portions and the second recessed portion and a third projecting portion with a shape different from the first projecting portions and the second projecting portion; the first projecting portions and the second projecting portion include pairs of side surfaces that are provided on opposing ends of the first projecting portions and the second projecting portion in the circumferential direction;

other ones of the pairs of side surfaces of the first projecting portions and the second projecting portion which correspond to rear sides of the first projecting portions and the second projecting portion in the rotation direction of the impeller are perpendicular to the circumferential direction; and
widths in the circumferential direction of each of the first projecting portions and the second projecting portion at end portions outwardly away from the base portion are narrower than widths in the circumferential direction of each of the first projecting portions and the second projecting portion adjacent to the base portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745